UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1591



COYT W. MIXON,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Henry M. Herlong, Jr., District
Judge. (CA-98-1104-5-20AK)


Submitted:   September 9, 1999        Decided:   September 20, 1999


Before ERVIN,* WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John W. Bledsoe, III, BLEDSOE LAW FIRM, Hartsville, South Carolina,
for Appellant. Frank W. Hunger, Assistant Attorney General, J. Rene
Josey, United States Attorney, John Berkley Grimball, Assistant
United States Attorney, Deana R. Ertl-Lombardi, Chief Counsel,
Yvette G. Keesee, Assistant Regional Counsel, Region VIII, Office
of the General Counsel, SOCIAL SECURITY ADMINISTRATION, Denver,
Colorado, for Appellee.


     *
       Judge Ervin participated in this case but died prior to the
time the decision was filed. The decision is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Coyt W. Mixon appeals the district court’s order affirming the

Commissioner’s denial of his application for disability insurance

benefits and supplemental security income.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Mixon v. Apfel, Commissioner, Social Security Admin.,

No. CA-98-1104-5-20AK (D.S.C. Mar. 4, 1999).*    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED




     *
       Although the order from which Mixon appeals was filed on
March 2, 1999, it was entered on the district court’s docket sheet
on March 4, 1999. March 4, 1999, is therefore the effective date
of the district court’s decision. See Fed. R. Civ. P. 58 and 79(a);
see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2